Exhibit 10.21

 

Amendment No. 1 to

Referral Agreement

 

THIS AMENDMENT NO. 1 (the “Amendment”) is made as of December 22, 2014, and
amends that certain Referral Agreement, dated November 22, 2013 (the
“Agreement”), by and between Digital River Marketing Solutions, Inc. dba Direct
Response Technologies, with offices located at 730 Holiday Drive, Foster Plaza,
Building 8, Pittsburgh, PA 15220 (“DR”) and Accelerize Inc. (formerly known as
Accelerize New Media, Inc.) dba CAKE Marketing, with offices located at 20411 SW
Birch Street, Suite 250, Newport Beach, California 92660 (“Company”). Unless
specified otherwise within this Amendment, all capitalized terms used in this
Amendment shall have the same meaning as they do in the Agreement. The
amendments made by this Amendment are, and are intended to be, effective as of
November 22, 2013.

 

Background

 

WHEREAS, The Parties have agreed that it is in their best interest to amend the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
covenants set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

 

1.

Amendment of Section 2 “Company Referral Fee”. Effective as of the Effective
Date, the Parties acknowledge and agree that Section 2 of the Agreement is
hereby amended by deleting the words "an Eligible Company Prospect" from the
first sentence of the second paragraph of such Section 2 and substituting in
lieu thereof the words "a Potential Client that is also an Eligible Company
Prospect".

 

 

2.

Amendment of Exhibit A “Included Clients”. Effective as of the Effective Date,
the Parties acknowledge and agree that Exhibit A of the Agreement is hereby
amended by deleting the words "Intercash Europe LTD" and "Forest View" from the
Included Clients list in such Exhibit A.

 

 

3.

Construction. Notwithstanding that this Amendment has been prepared by DR,
Company and DR confirm that this Amendment constitutes the understanding of the
Parties and is intended to be construed in a manner that is consistent with the
subject matter and activities contemplated by the Agreement, and the terms and
conditions of the Agreement. No rule of strict construction with respect to this
Amendment shall be applied against either DR or Company.

 

 

4.

Counterparts. This Amendment and any subsequent amendment to the Agreement may
be executed in several counterparts and by each Party on a separate counterpart,
each of which, when so executed and delivered shall be an original, but all of
which together shall constitute but one and the same instrument. A fax signature
or signature delivered as an imaged attachment to an e-mail message shall be
deemed equivalent to an original ink signature. This Amendment (and any
subsequent amendment) shall not become binding on any Party until each Party to
the Agreement has transmitted to the other a counterpart executed by the
transmitting party.

 

 

5.

No Further Amendment. Other than the changes set forth in the preceding
paragraphs, all other terms and conditions of the Agreement shall remain
unchanged and in full force and effect.

 

 

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties hereto
have executed this Amendment as of the dates set forth below.

 

Accelerize Inc. dba Cake Marketing

 

Digital River Marketing Solutions, Inc. dba Direct Response Technologies

                                  By: /s/ Michael Lin   By: /s/ Kevin Crudden  
                Name: Michael Lin   Name: Kevin Crudden                   Title:
Chief Financial Officer   Title: Sr. VP/General Counsel                   Date
signed: 12/31/2014   Date signed: 12/31/2014  

  